TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00285-CR



                                   Samuel Adkins, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
        NO. D-1-DC-13-904105, HONORABLE JON N. WISSER, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               In the above cause, the State’s brief was originally due on October 6, 2014, and

the State has been granted three extensions for a total of 90 days. The State has now filed a fourth

motion for extension of time, seeking an additional 30 days to file the brief, which would make

the brief due on February 4, 2015. We grant the motion, extending the deadline to the following

Monday, February 9, 2015. No further extensions will be granted.

               It is ordered January 15, 2015.



Before Justices Puryear, Pemberton, and Field

Do Not Publish